DANIEL A. LABINE c/o Rubicon Minerals Corporation P.O. Box 274, 103 McMarmac Road, Cochenour, Ontario, Canada P0V 1L0 Phone: 1-807-662-7026 CONSENT March 26, 2014 Rubicon Minerals Corporation Suite 1540 – 800 West Pender Street, Vancouver, B.C. V6C 2V6 And United States Securities and Exchange Commission Dear Sirs/Mesdames: I hereby consent to being named in the Annual Information Form of the Company, dated March 26, 2014 for the fiscal year ended December 31, 2013 (the “AIF”) and to the use of the technical information prepared by me or under my supervision relating to the Company’s Red Lake properties, which information is contained in the AIF and incorporated by reference in the Company’s Annual Report on Form40-F for the fiscal year ended December 31, 2013. I also consent to the incorporation by reference of the above information into Rubicon Minerals Corporation’s Registration Statement (No. 333-194076) on Form F-10. Sincerely, /s/ “Daniel A. Labine” Daniel A. Labine, P.Eng Vice President of Operations Rubicon Minerals Corporation
